Order filed July 7, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00376-CV
                                   ____________

                        MANUEL AL FRIAS, Appellant

                                         V.

           SOVRAN HHF STORAGE HOLDINGS, LLC, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1031244

                                    ORDER

      The trial court granted a partial summary judgment to appellee on all of
appellant’s non-contract claims in June 2014. Appellant filed a motion for new trial
assailing the summary judgment in October 2014. Appellant nonsuited his contract
claim, and the trial court found that appellant had no independent claim under the
Self-Service Storage Facility Lien Act in December 2014. The trial court dismissed
appellee’s counterclaims by an order signed January 20, 2015. Thus, it appears the
trial court’s January 20, 2015 order disposed of the remaining claims in this case and
was, therefore, the final judgment. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,
200, 204 (Tex. 2001).
      A prematurely filed motion for new trial that assails the subsequent judgment
extends the appellate timetable. See Wilkins v. Methodist Health Care Sys., 160
S.W.3d 559, 562 (Tex. 2005). Appellant’s October 2014 motion for new trial assails
the January 20, 2015 judgment because the motion complains of error brought
forward in the subsequent judgment. See id.; see also Nuchia v. Woodruff, 956
S.W.2d 612, 614 (Tex. App.—Houston [14th Dist.] 1997, pet. denied) (holding that
a motion for new trial attacking an interlocutory summary judgment ultimately
assailed the final judgment signed six months later because the complaints made in
the motion “applied equally” to the subsequent judgment, and the subsequent
judgment simply disposed of the defendant’s counterclaims).
      Accordingly, the deadline for filing a notice of appeal was April 20, 2015.
See Tex. R. App. P. 26.1(a)(1); Wilkins, 160 S.W.3d at 562. Appellant filed his
notice of appeal on April 23, 2015, a date within 15 days of the due date for the
notice of appeal. A motion for extension of time is necessarily implied when the
perfecting instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997).
      But appellant did not file a motion to extend time to file the notice of appeal.
While an extension may be implied, appellant is still obligated to come forward with
a reasonable explanation to support the late filing. See Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998,
no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 10.5(b); Tex. R. App. P. 26.3. If appellant does not comply with this
order, we will dismiss the appeal. See Tex. R. App. P. 42.3.



                                              PER CURIAM